                                                              Case Number 19-MJ-00155-MJW

                                        AFFIDAVIT

        I, Christopher S. Collie, Task Force Officer (TFO) with the Bureau of Alcohol, Tobacco,

Firearms and Explosives (ATF), being duly sworn, state the following is true and correct to the

best of my knowledge and belief:

        1.     I am a Task Force Officer with the Bureau of Alcohol, Tobacco, Firearms and

Explosives (ATF) and have served in that capacity since February 2012. I have been employed

by the Buchanan County Sheriff’s Office (BCSO) since September 1997. During my time at the

BCSO I served as an Investigator with the Buchanan County Drug Strike Force from 1997 until

2005.   From 2005 until 2016, I was assigned as a Detective Sergeant and Lieutenant in

Investigations and the Career Criminal Unit. I am currently employed with the BCSO as a Captain

assigned to the Drug Strike Force/Career Criminal Unit. I have been involved in hundreds of

investigations related to the manufacturing, distribution and use of illegal drugs. Based upon my

investigation, along with information provided to me by agents and task force officers with Drug

Enforcement Administration (DEA) and officers with the St. Joseph, Missouri Police Department,

I believe the following to be true and correct.

        2.     This is an Affidavit in support of a Complaint and Arrest Warrant for Bryan R.

Harshman, Date of Birth (DOB): 01/04 1980, for violation of Title 18, United States Code,

Section 922(g)(1) being a Felon In Possession of a Firearm.

        3.     At approximately 5:30 a.m., on Wednesday, September 11, 2019, surveillance units

observed a subject believed to be Bryan R. Harshman leave a residence located at 2506 Francis

Street in St. Joseph, Buchanan County, Missouri, in a brown colored Chevy SUV. It was unknown

at the time where Harshman went after leaving the residence.




         Case 4:19-mj-00155-MJW Document 1-1 Filed 09/12/19 Page 1 of 5
       4.     At approximately 6:15 a.m., agents with DEA, investigators with the Buchanan

County Drug Strike Force and officers with the St. Joseph, Missouri Police Department served a

federal search warrant at 2506 Francis Street in St. Joseph, Buchanan County, Missouri. The

residence belonged to Harshman.

       5.     During a search of the residence, agents located and seized the following items:

              x      Approximately 1,700 lives rounds of various calibers of ammunition were
                     located along with numerous magazines, including high capacity
                     magazines, in the master bedroom;

              x      Mitchell Manufacturing Corporation Sabre, 12 gauge 3” Magnum shotgun,
                     Serial Number M32277, concealed in the wall of the second-floor porch,
                     which was adjacent to the office;

              x      Mossberg 715P, .22 long rifle caliber, semi-automatic pistol, Serial Number
                     EMK1981498, concealed in the wall of the second-floor porch;

              x      Mitchell Manufacturing Corporation Sabre, 12 gauge 3” magnum shotgun,
                     Serial Number M29899, loaded with eight (8) 12 gauge Federal slug rounds,
                     in the master bedroom;

              x      Mossberg 930, 12 gauge shotgun, Serial Number AF103748, concealed in
                     the wall of the second-floor porch;

              x      Noble Manufacturing 80G, 410 gauge shotgun, serial number not located,
                     concealed in the wall of the second-floor porch;

              x      Ruger 10-22, .22 large caliber rifle, Serial Number 254-42002, in the master
                     bedroom

              x      Marlin 200, 12 gauge 3” MOD shotgun, serial number KM100346, near the
                     rear door of the residence;

              x      Jimenez Arms JA22, .22 long rifle caliber, semi-automatic pistol, Serial
                     Number 1143085, in the master bedroom;

              x      Springfield XDM, 40 S&W semi-automatic pistol, Serial Number
                     MG103387, in the master bedroom;


                                               2




        Case 4:19-mj-00155-MJW Document 1-1 Filed 09/12/19 Page 2 of 5
               x      Sears & Roebuck M200, 12 gauge 3” shotgun with extra barrel, Serial
                      Number P265455, in the master bedroom;

               x      Remington SPR 310, 12 gauge shotgun, Serial Number 082712661R, in
                      master bedroom;

               x      Mossberg 500A, 12 gauge shotgun, defaced serial number which has been
                      altered to under eighteen inch barrel, concealed in the wall of the second-
                      floor porch; and

               x      New England Firearms Pardner, 20 gauge single shot shotgun, Serial
                      Number NW333771, with a barrel altered to under twelve inches,
                      concealed in the wall of the second-floor porch.

       6.      In a second-floor office and in close proximity to the above-listed firearms, agents

observed items used in the packaging and distribution of methamphetamine to include digital

scales and baggies. Two of the bowls used to weight substances on the digital scale field-tested

positive for methamphetamine.

       7.      While law enforcement officers were searching the residence, additional officers

located Harshman at a Waffle House at 4223 Commonwealth Drive, St. Joseph, Missouri, where

he was eating breakfast with two females. The brown colored Chevy SUV that was previously

observed leaving Harshmans’s residence was also at the restaurant’s parking lot.

       8.      Investigators took Harshman into custody without incident and found a handgun

holster on his hip. A canine was used to conduct an open-air sniff of the Chevy SUV, and it alerted

to the presence of the odor of a controlled substance. The vehicle was a rental vehicle from Reed

Chevrolet and was rented by Harshman.




                                                3




         Case 4:19-mj-00155-MJW Document 1-1 Filed 09/12/19 Page 3 of 5
         9.    Harshman provided the keys to the Chevy SUV to conduct a search of the vehicle

based on the alert by the canine. During a search of the vehicle, officers located the following

items:

               x       A Glock, Model 27, .40 caliber semi-automatic pistol with Serial Number
                       VW5705, in the center console, with one live round in the chamber and
                       twelve live rounds in the magazine and one live round laying in the driver
                       seat;

               x       a Smith and Wesson, Model 642-2, .38 Special revolver, with Serial
                       Number DCP9041, in a pocket on the passenger side of the center console,
                       loaded with three live rounds; and

               x       a black colored solvent trap that had been drilled out and was open at both
                       ends in the glove box. Based on its appearance, officers believed the solvent
                       trap had been modified to be used as a suppressor.

         10.   Harshman was transported to the Buchanan County Drugs Strike Force and placed

in an interview room. After being advised of his Miranda rights and waiving his rights, Harshman

was interviewed regarding this investigation.

         11.   During the interview, Harshman admitted to being a convicted felon and advised

he knew he was not allowed to possess firearms. Harshman initially denied ownership any

firearms but eventually admitted the guns found in his residence were his. Harshman also

admitted to knowing the firearms were located throughout his residence. Harshman then stated

the guns had been his but were released by the St. Joseph, Missouri Police Department to his

girlfriend. Harshman advised his girlfriend did not live in the residence but was in and out of the

residence. When asked about the holster he had on him at the time of the arrest, Harshman

advised the Glock found in the Chevy SUV would fit in the holster but he was only wearing the

holster to carry a baton that was in his left rear pocket.



                                                   4




          Case 4:19-mj-00155-MJW Document 1-1 Filed 09/12/19 Page 4 of 5
       12.     Harshman admitted to be a user of methamphetamine and when asked about his

last drug use, he advised he would test positive for methamphetamine.

       13.     A check of Harshman’s criminal history shows that he has a Buchanan County,

Missouri conviction in May of 2014, for Distribution of a Controlled Substance (B Felony) with a

sentence of 15 years. Harshman is currently supervised by the Missouri Board of Probation and

Parole after being released from prison.

       14.     ATF Special Agent Matthew Wilson verbally advised based on the identifiers of

the firearms seized and listed above are not, and have never been, manufactured in the state of

Missouri.

       FURTHER AFFIANT SAYETH NAUGHT.




                                     CHRISTOPHER S. COLLIE
                                     Task Force Officer
                                     Bureau of Alcohol, Tobacco, Firearms and Explosives


Subscribed and sworn to before me

this     12th day, of September, 2019.



HONORABLE MATT J. WHITWORTH
United States Magistrate Judge
Western District of Missouri




                                               5




        Case 4:19-mj-00155-MJW Document 1-1 Filed 09/12/19 Page 5 of 5
